Citation Nr: 1814583	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-34 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to an initial rating in excess of 10 percent for residuals of a gastric ulcer.

4. Entitlement to an initial compensable rating for residuals of a fracture to the right ring finger.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to July 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In October 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issues of service connection for bilateral hearing loss and for higher ratings for residuals of gastric ulcer and residuals of a fracture to the right ring finger are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his tinnitus is etiologically related to his service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met. 38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. § 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran seeks entitlement to service connection for tinnitus due to in-service noise exposure.   He reports that he was exposed to acoustic trauma in service while stationed at the rifle range at Camp Lejeune.

Because tinnitus is "subjective," its existence is generally determined by whether or not the claimant claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

On December 2013 VA examination, tinnitus was diagnosed.  The Veteran reported having constant tinnitus "for years."  The examiner opined that she could not provide an opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation because there was "no clear nexus."

At the October 2017 videoconference hearing, the Veteran testified that he did not have any ringing in his ears prior to service and that the ringing began during service.  He testified that he was exposed to constant noise while stationed at the Camp Lejeune rifle range in 1965.  He also testified that the ringing in his ears has continued since service.  

The Veteran's service personnel records reflect that he was stationed at the Headquarters and Service Company Battalion at Camp Lejeune from August 1965 until his separation from service in July 1967.  His primary duty was listed as Motor Vehicle Operator.  Affording the Veteran the benefit of the doubt, in-service noise exposure has been established. 

The Board finds that entitlement to service connection for tinnitus is warranted.  The December 2013 VA examiner could not provide an opinion but did not consider the Veteran's reports of in-service acoustic trauma.  The Veteran testified that he was exposed to acoustic trauma from the rifle range at Camp Lejeune, that he first noticed the ringing in his ears during service, and that it has continued since service.  Affording the Veteran the benefit of the doubt, in consideration of the circumstances of his service and his exposure to loud noise in service and his competent and credible reports of ringing in the ears since to the present time, the Board finds that the Veteran's tinnitus was incurred in service.  Charles, 16 Vet. App at 370.  As such, entitlement to service connection for tinnitus is granted.


ORDER

Service connection for tinnitus is granted.


REMAND

Regarding the Veteran's claim of service connection for bilateral hearing loss, a December 2013 VA examination diagnosed bilateral sensorineural hearing loss, but the examiner did not provide an opinion, noting that puretone audiology was not tested at service separation in 1967 and thus she could not accurately compare the threshold shift in hearing from service entry to service separation.   The examiner did not address the Veteran's reports of in-service acoustic trauma or explain why the conceded noise exposure could not be a source of the Veteran's current hearing loss.  Thus, a new opinion is necessary. 

Regarding the claims for increased ratings, the Veteran was last afforded VA examinations in December 2013.  His most recent available VA treatment records from February 2014 indicate that his VA providers were contemplating increasing the dosage of his medication due to increased upper abdominal pain.  At the October 2017 hearing, the Veteran testified that that he can no longer bend his finger, has numbness in his finger, and cannot grip using his right hand.  

New examinations are needed to assess the current severity of the disabilities 

The Veteran also testified at the hearing before the undersigned that he has been receiving treatment for his ulcer at VA facilities since his last examination in December 2013.  However, the most recent VA treatment records associated with the Veteran's claims file are from February 2014.  On remand, attempts must be made to obtain and associate with the claims file complete VA treatment records regarding the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. Obtain the names and addresses of all medical care providers who treated the Veteran for his gastric ulcer, right ring finger, and bilateral hearing loss since February 2014.  After securing the necessary release, take all appropriate action to obtain these records, including outstanding VA treatment records since February 2014.

2. After the completion of the above, the AOJ should arrange for an appropriate VA examination to determine the nature and etiology of the Veteran's bilateral hearing loss. All pertinent evidence of record must be made available to and reviewed by the examiner. Any indicated tests and studies (including audiometric studies) should be performed. 

Based on the examination and review of the record, the examiner should answer the following:

Is it at least as likely as not that the Veteran's hearing loss was incurred in or is otherwise related to service, to include his conceded in-service noise exposure?

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why.

3. After the completion of (1), the AOJ should schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his gastric ulcer.  Copies of all relevant records from the Veteran's eFolders should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the gastric ulcer.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature as appropriate.

4. After the completion of (1), the AOJ should schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his right ring finger disability.  Copies of all relevant records from the Veteran's eFolders should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the right ring finger disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

The examinations must address active and passive motion, in weight-bearing and nonweight-bearing, if possible, as required by 38 C.F.R. § 4.59.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should specifically ask the Veteran to describe the factors that precipitate a flare-up and the frequency, duration, and severity of any flare-ups since April 2011.  The examiner should use that information to comment on the functional limitations caused by pain and any other associated symptoms.  Such comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.  A detailed rationale is requested for all opinions provided.  

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made, to include whether there are additional tests or information that might be sufficient to estimate such additional functional loss during flares.

5. The AOJ should then review the record and re-adjudicate the claims.  If any benefit remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


